Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 11, 2019

                                    No. 04-18-00515-CV

                    SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                  Appellant

                                             v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                 From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. DC-16-139
                        Honorable Sandra L. Watts, Judge Presiding


                                      ORDER
        Southcross Energy Partners GP, LLC’s unopposed motion for an extension to file a
combined brief as cross-appellee and in reply is granted. We order that Southcross’s combined
brief as cross-appellee and in reply is due on August 16, 2019.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court